Citation Nr: 1038766	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-37 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1940 to 
July 1946.  He died in June 1997.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In October 2008, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  The opinion, 
dated in November 2008, has been received at the Board.  The 
appellant and her representative have been provided a copy of 
this opinion. 

This case was previously before the Board in April 2009, at which 
time it was remanded for actions by the originating agency.  The 
case has now been returned to the Board for further appellate 
action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran died in June 1997 from multi-system organ 
failure, precipitated by probable ischemic bowel, hypertensive 
heart with congestive heart failure, and end-stage chronic 
obstructive pulmonary disease (COPD); other significant 
conditions contributing to the Veteran's death were listed as 
diabetes, hypothyroidism, and dementia. 

2.  During the Veteran's lifetime, service connection was 
established for paralysis of left common peroneal nerve; loss of 
muscle substance, muscle group XI, left; traumatic severance of 
femoral artery, left thigh; and scars of the right arm, right 
thigh, and back; the combined rating at the time of the Veteran's 
death was 70 percent.

3.  The multi-system organ failure, probable ischemic bowel, 
hypertensive heart with congestive heart failure, and end-stage 
COPD were not present during active service or manifested within 
one year of discharge from active service, and none of these 
disorders was etiologically related to the Veteran's active 
service or service-connected disabilities.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the 
Veteran's death.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The timing requirement enunciated 
in Pelegrini applies equally to the effective-date element of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Also, in the context of a claim for service connection for COD, 
38 U.S.C.A. § 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate the claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In September 2005, prior to the initial adjudication of the 
appellant's claim, the RO sent the appellant VCAA notice advising 
her of the elements to establish entitlement to service 
connection for cause of the Veteran's death.  The notice 
described the respective duties of VA and the claimant in 
obtaining evidence.  

In June 2009, during the course of the appeal and in compliance 
with the Board's April 2009 remand, the originating agency sent 
the appellant a letter that is compliant with Hupp and 
Dingess/Hartman.  

Although complete VCAA notice was not sent until after the RO's 
initial adjudication of the claims, the Board finds there is no 
prejudice to the appellant in proceeding at this point with 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  There is no indication in 
the record or reason to believe that any ultimate decision of the 
originating agency would have been different if complete VCAA 
notice had been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  Moreover, as explained below, the Board has 
determined that connection is not warranted.  Consequently, no 
effective date will be assigned, so the failure to provide 
earlier notice with respect to that element of the claims is no 
more than harmless error.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service treatment records (STRs) and service personnel records 
(SPRs) are associated with the claims files.  The certificate of 
death and post-service treatment records are also of record.  As 
stated above, the Board also obtained a VA medical opinion 
addressing whether the causes of the Veteran's death were related 
to service.  

Neither the appellant nor her representative has identified any 
additional outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or 
aggravated by active service; one which may be presumed to have 
been incurred or aggravated during such service; or one which was 
proximately due to or the result of a service- connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

According to the certificate of death, the Veteran died in August 
2005.  The immediate cause of the Veteran's death was listed as 
multi-system organ failure, precipitated by probable ischemic 
bowel, hypertensive heart with congestive heart failure, and end-
stage COPD.  Other significant conditions contributing to the 
Veteran's death were listed as diabetes, hypothyroidism, and 
dementia. 

As a threshold matter, the Board notes the Veteran was not 
service-connected during his lifetime for multi-system organ 
failure, ischemic bowel, hypertensive heart with congestive heart 
failure, or end-stage COPD.  However, the appellant asserts that 
the Veteran's combat wounds, specifically the shell fragment 
wounds sustained by the Veteran in August 1944, involved trauma 
to his lungs and eventually caused his pulmonary failure and 
death. 

The Board notes at this point that service connection for 
shrapnel wound of the lungs was denied during the Veteran's 
lifetime in an unappealed rating decision issued in January 2001.  
However, the appellant's claim for service connection for cause 
of death constitutes a new claim, and her theory of causation 
must be accorded de novo review.

The Veteran's service personnel records (SPRs) show that he was 
awarded the Purple Heart Medal for wounds received in combat in 
August 1944. 

Service treatment records (STRs) do not include contemporaneous 
clinical records addressing the August 1944 injury.  In April 
1945 the Veteran complained of chest pain and was noted to have a 
102 temperature; however, chest X-rays were negative.  All other 
STRs address an April 1945 gunshot wound of the Veteran's left 
lower extremity.  

A VA orthopedic examination in September 1946 noted the Veteran 
had several minute shrapnel wounds scattered on his back.  These 
wounds were described as symptomatic in light of the Veteran's 
complaints of pain when leaning against surfaces.  

Pertinent medical records for the period prior to the Veteran's 
death include VA examination reports in June 1949 and June 1961 
that also indicated chest X-ray findings were normal; and a VA X-
ray report in February 1987 notes the presence of a metallic 
density near the Veteran's right infraclavicular region, another 
near the soft tissue of the Veteran's right lateral chest, and 
describes mild hypertensive arteriosclerotic cardiovascular 
disease with cardiomegaly, mild COPD, and some scalloping of the 
hemidiaphragms as thought to be due to old pleurodiapragmatic 
adhesions.  

A VA physician opined in a June 2006 medical report that the 
Veteran did not die as a result of his lower extremity gunshot 
wound.  The VA physician found that the Veteran's other co-
morbidities were significant, to include his heart and lung 
problems.  This report did not address whether the residuals of 
the shell fragment wounds sustained in August 1944 played a 
material causal role in the Veteran's death.

Dr. H.S., a private physician, submitted a statement in May 2007 
indicating that the Veteran received in-service gunshot wounds to 
the right chest and back; that X-rays showed metallic objects 
still present in his chest, presumably from shrapnel that was not 
removed; that over the years the Veteran suffered many pulmonary 
problems with the right lung in particular, to include pneumonia, 
recurrent pleural effusions that required thoracentesis, 
thoracostomy, and biopsies; that he later developed severe 
pulmonary fibrosis, and right sided heart failure.  Dr. H.S. 
opined that the Veteran's gunshot wounds (GSWs) contributed to 
his pulmonary condition and later his death. 

In October 2008, the Board sought an advisory medical opinion 
from the VHA, to specifically address whether the residuals of 
the shell fragment wounds sustained in August 1944 played a 
material causal role in the Veteran's death.  The opinion by Dr. 
A.K., M.D., dated in November 2008, states that based upon review 
of the Veteran's medical records and claims files, it was 
determined that he sustained shell fragment wounds in the area of 
the right infraclavicular and right lateral chest wall area; the 
chest X-ray reports did not indicate any lung injury; and reports 
indicated that the shrapnel/metallic shadow was seen in the chest 
wall and not the lung.  Dr. A.K. opined that an injury to the 
lungs would usually result in infiltrates and later fibrosis 
(within few months of the injury.)  The doctor noted that the 
Veteran's lungs were not reported to be affected on the chest X-
ray in February 1987.  Dr. A.K. opined that the shrapnel injury 
to the chest wall in August 1944 had not played a role in the 
Veteran's death or substantially worsened any other condition 
leading to his death.  Finally, the doctor noted that there were 
no documented gunshot wounds to the chest.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's opinion.  
Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board is obligated to analyze the credibility and probative 
value of all evidence, account for the evidence that it finds 
persuasive or unpersuasive, and provide reasons for its rejection 
of any material evidence favorable to the Veteran.  Meyer v. 
Brown, 9 Vet. App. 425 (1996); Eddy v. Brown, 9 Vet. App. 52 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson, 2 Vet. App. at 618; 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

In this case, for reasons explained herein below, the Board finds 
that the October 2008 VA opinion, that the Veteran's shrapnel 
injury to the chest wall in August 1944 had not played a role in 
the Veteran's death or substantially worsened any other condition 
leading to his death, is the most probative evidence on the 
question of cause of death, as it was based on a review of the 
Veteran's claims files and supported by sound rationale.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's [appellant's] position); see 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).  Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . As is true with 
any piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").  

In short, the October 2008 VA opinion provides highly probative 
evidence against the appellant's claim.  It is more persuasive 
than the private medical opinion supporting the claim because it 
addresses the entirety of the evidence, is consistent with the 
documented history of the Veteran receiving wounds to the back 
and not the chest, and is well-supported by written rationale.  
Additionally, it is consistent with the opinion of the VA 
examiner in June 2006, who also reviewed the claims folders.

On the other hand, there is no indication that the private 
physician who provided a favorable opinion reviewed the Veteran's 
claims file, to include the STRs which contain no evidence of a 
gunshot wound to the chest.

VA must also consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the Board 
has carefully considered the lay evidence presented by the 
appellant in the form of correspondence to VA in which it was 
generally asserted that the Veteran's combat wounds, specifically 
the shell fragment wounds sustained by the Veteran in August 
1944, involved trauma to his lungs, which eventually caused his 
pulmonary failure and death. 

The Board does not doubt the sincerity of her belief.  However, 
as a lay person, she is not competent to render this opinion 
requiring medical expertise.  See Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. 
Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. 
App. 492.

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  In 
this case, as outlined above, the most probative medical evidence 
is against the claim.

Therefore, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death and the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  In so concluding, the Board in 
no way intends to minimize the Veteran's sacrifices for his 
country, which are deserving of the highest respect.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than based on equity. See Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).


      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


